The appellant’s arguments concerning the issues of the best interests of the child and equitable estoppel were raised by him, and determined by this Court, on a prior appeal (see Matter of O. v M., 67 AD3d 1018 [2009]). Under the circumstances, the appellant is barred from raising them again on this appeal (see Gorelik v Gorelik, 85 AD3d 856 [2011]).
Contrary to the appellant’s contention, the Family Court had subject matter jurisdiction to issue an order directing him to pay child support, since no order had been previously issued *798establishing such an obligation on the part of the appellant (see Matter of Clarke v Clarke, 68 AD3d 1203 [2009]). Dillon, J.E, Belen, Roman and Miller, JJ., concur.